ORDER

PER CURIAM.
JMH Investments, Inc. and Jamil Al-Atar (collectively referred to as “JMH”) appeal from the order of the trial court sustaining the motion for summary judgment in favor of defendants J & B Enterprises, Inc., Glasgow Enterprises, Inc., Glasgow Realty, LLC, and William Glasgow on JMH’s claims of breach of contract, fraudulent concealment, and tortious interference with contract.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).